Citation Nr: 0836157	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine, C3-4 to C7-T1 (claimed as 
residuals of neck injury).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disability 
exhibited by memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 1945 
in the Coast Guard/Merchant Marine and from January 1949 to 
June 1949 in the Army. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the claimed disabilities.  Timely 
appeals were noted with respect to that decision.

A hearing on these matters was held before a Decision Review 
Officer in January 2004.  A copy of the hearing transcript 
has been associated with the file.

In March 2005, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

Correspondence received in October 2008, from the veteran's 
representative could be construed as raising claims of 
entitlement to service connection for post-traumatic stress 
disorder and prostate cancer. To date, no action has been 
taken on these claims.  They are hereby referred back to the 
agency of jurisdiction for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's March 2005 remand.  The remand 
directed that a request be made for all records pertinent to 
the veteran's treatment aboard the USS Mercy from March 1945 
to May 1945, and at the Maritime Hospital in San Francisco, 
California, from May 1945 through 1946.  

In March 2005, requests were made of the National Personnel 
Records Center (NPRC) for the records of the veteran's 
treatment aboard the USS Mercy.  One request incorrectly 
identified the veteran's branch of service as U.S. Army and 
another request identified the branch of service as the Coast 
Guard.  The NPRC replied that it could not conduct the 
requested search without a service number (the Army request 
did not include one and the Coast Guard request included a 
service number, but not the same one that appeared in records 
subsequently received from the National Maritime Center.  
Service personnel records later received from the Center 
identified the veteran's service number on a document titled 
Exhibit 7.  No follow-up request was made of the NPRC for 
records pertinent to the veteran's treatment aboard the USS 
Mercy.  

A review of the record shows no effort to obtain records from 
the Maritime Hospital in San Francisco, California, despite 
the fact that the veteran submitted his written authorization 
to obtain those records.

Upon remand, a renewed request should be made to the NPRC and 
any other appropriate authorities for any record of the 
veteran's hospitalization aboard the USS Mercy in March-May 
1945.  The RO is also directed to request that the Maritime 
Hospital in San Francisco, California, provide any records of 
the veteran's treatment there from May 1945 to 1946.




Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC and/or any other 
appropriate agency all medical records 
pertinent to the veteran's treatment 
aboard the USS Mercy from March 1945 to 
May 1945.  The veteran's service number 
should be provided (as shown on the 
document identified as Exhibit 7 and 
received from the National Maritime Center 
in 2007) and his branch of service 
identified as United States Coast Guard - 
Merchant Marines.  If such records are 
unavailable, a negative response must be 
obtained.  

2.  After obtaining any necessary 
additional authorization from the veteran, 
request that the Maritime Hospital in San 
Francisco provide all records of the 
veteran's treatment at that facility from 
May 1945 through 1946.  If such records 
are unavailable, a negative response must 
be obtained.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



